Citation Nr: 1128641	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  09-20 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, previously addressed as a psychological disorder and as a nervous condition.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from August 1968 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which declined to reopen the claim for service connection for a psychological disorder, finding that new and material evidence had not been submitted. 

In July 2011 a Board hearing was held at the RO before the undersigned; the transcript is of record. 

In August 2010 the Board reopened the claim and remanded the issue for a VA examination. 

The issue has been recharacterized to comport with the evidence of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is necessary to comply with the duty to assist. 

Decisions of the Board must be based on all of the evidence that is known to be available.  38 U.S.C.A. § 5103(A).  The duty to assist particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  Counts v. Brown, 6 Vet. App. 473 (1994).

The record reflects that the Veteran has reported being in receipt of Social Security disability benefits due to psychiatric problems.  As it does not appear that any attempt has been made to obtain the records used to support the grant of Social Security Disability benefits, an additional remand to obtain and associate any such records with the claims file is necessary as the records may contain evidence relevant to the issue on appeal. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain the Veteran's Social Security Disability (SSA) benefits records.

2. After undertaking any other development deemed essential in addition to that specified above, readjudicate the Veteran's claim for service connection for a psychiatric disorder.  If the decision remains adverse to the Veteran, furnish him with an SSOC and afford a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



